Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figure 4: For sake of clarity, reference numbers 24 should have “(removed)” next to them to indicate that the longitudinal baffles have been omitted in the current picture
Figure 6: The independent axis label “Jet Velocity (m/s)” doesn’t match the “brief description of drawings” section of the specification ([0015]); the axis is labeled “sieve pore diameters” in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 5, 6, and 9 are objected to because of the following informalities:  
Claim 1 Line 5, Claim 6 Line 4, and Claim 9 Line 4: For sake of clarity, “downcomer adjacent” should be rewritten “downcomer and adjacent” or “downcomer, adjacent”.
Claim 1 Line 11, Claim 3 Line 11, Claim 5 Line 9: For sake of clarity, “column to a level below” should be rewritten “downcomer column to a level below”.
Claim 1 Lines 12 – 13, Claim 3 Lines 12 – 13, Claims 5 Lines 10 – 11: For sake of clarity these lines should be rewritten, “and bubbles of gas in the liquid reservoir, when the jet impacts the surface of the liquid reservoir, to entrain the gas in the liquid reservoir” (emphasis on commas).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Such claim limitations are:
Claim 5 is considered invoking a means plus function since the generic placeholder “means” (line 12) is not modified by sufficient structure. The specification teaches “longitudinal baffles” ([0007] – [0008]) as sufficient structure. This structure will be interpreted into the prior art rejection sections.
Claims 6 – 9 depend on Claim 5, but contain sufficient structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zehner et al. (European Patent No. EP0000902 A1 hereinafter Zehner) in view of Kaya (U.S. Patent No. 9,095,826 B2 hereinafter Kaya) in further view of Yang et al. (Chinese Patent No. 106076211A hereinafter Yang).

Regarding Claim 1, Zehner teaches a confined plunging liquid jet reactor with modified downcomer (figure 1: immersion jet nozzle 7 and element 2 read on plunging liquid jet reactor with modified downcomer), comprising: 2a downcomer having an upper end, an open lower end, the downcomer defining a hollow column (figure 1: element 2 has an upper end, an open lower end, and defines a hollow column); 46a nozzle being adapted for 7receiving a pressurized liquid from an external source and configured to generate a liquid jet 8downward in the hollow column (figure 1: nozzle 7 faces downward into element 2 and receives pressurized liquid from external liquid circulation pipe 4); and 9a receiving tank adapted for holding a liquid reservoir having a surface (figure 1: reactor vessel 1 holds a liquid reservoir with a surface), the open lower 10end of the downcomer being positioned in the liquid reservoir with the surface rising in the 11column to a level below the nozzle (figure 1: open end of element 2 is immersed in the liquid reservoir and the liquid reservoir surfaces reaches just below nozzle 7) such that the jet of pressurized liquid creates turbulence 12and bubbles of gas in the liquid reservoir when the jet impacts the surface of the liquid 13reservoir to entrain the gas in the liquid reservoir (intended use: the preceding claim language is considered intended use and nozzle 7 is close enough of the liquid reservoir surface to be capable of performing this intended use).

Kaya teaches a nozzle mounted on the upper end of a downcomer (figure 5: jet nozzle 48 is mounted on the upper end of sleeve 60 + nozzle 50 [sleeve 60 + nozzle 50 read together is considered a reading on a downcomer]), the downcomer having a gas inlet for receiving 3gas from an external source (figure 5: sleeve 60 + nozzle 50 has an external gas inlet via air inlet 63).
Yang teaches a plurality of longitudinally-extending baffles (figure 1: baffle plates 8) projecting radially inward into the 5hollow column defined by the downcomer (Zehner is being relied upon for the teaching of downcomer) adjacent the open lower end thereof; the baffles preventing coalescence of 14bubbles and keeping bubble size small to prevent disentrainment of gas from the liquid 15reservoir and increase entrainment of gas in the liquid reservoir (intended use: the preceding claim language is considered intended use of the baffles).
Zehner and Kaya are analogous in the field of liquid jet mixers positioned above a vessel to mix liquid and gas fluids in a fluid reservoir. It would have been obvious to one skilled in the art before the effective filing date to modify the jet nozzle and downcomer element of Zehner with the nozzle mounted on the upper end of a downcomer, the downcomer having a gas inlet for receiving 3gas from an external source of Kaya in order to better entrain the gas in the liquid (Kaya abstract). Zehner and Yang are analogous in the field of reaction vessels with external liquid circulation lines and liquid jet nozzles installed on top the vessel to enhance mixing. It would have been obvious to one skilled in the art before the effective filing date to modify the internal surface of the downcomer element of Zehner with the baffles of Yang in order to enhance mixing via “back-mixing effect” (Yang description translation page 3  only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 5, Zehner teaches a confined plunging liquid jet reactor with modified downcomer (figure 1: immersion jet nozzle 7 and element 2 read on plunging liquid jet reactor with modified downcomer), comprising: a downcomer having an upper end, an open lower end, the downcomer defining a hollow column (figure 1: element 2 has an upper end, an open lower end, and defines a hollow column); 4the nozzle being adapted for 5receiving a pressurized liquid from an external source and configured to generate a liquid jet 6downward in the hollow column (figure 1: nozzle 7 faces downward into element 2 and receives pressurized liquid from external liquid circulation pipe 4); 7a receiving tank adapted for holding a liquid reservoir having a surface (figure 1: reactor vessel 1 has a holds a liquid reservoir with a surface), the open lower 8end of the downecomer being positioned in the liquid reservoir with the surface rising in the 9column to a level below the nozzle (figure 1: open end of element 2 is immersed in the liquid reservoir and the liquid reservoir surface reaches just below nozzle 7) such that the jet of pressurized liquid creates turbulence 10and bubbles of gas in the liquid reservoir when the jet impacts the surface of the liquid 11reservoir to entrain the gas in the liquid reservoir (intended use: the preceding claim language is considered intended use and nozzle 7 is close enough of the liquid reservoir surface to be capable of performing this intended use).
Zehner is silent on a downcomer comprising a gas inlet for receiving 3gas from an external source, a nozzle mounted on the upper end of the downcomer; and 12means, 112f claim interpretation: longitudinal baffles, disposed in the lower end of the hollow column defined by the downcomer for 
Kaya teaches a downcomer comprising a gas inlet for receiving 3gas from an external source (figure 5: sleeve 60 + nozzle 50 has an external gas inlet via air inlet 63), a nozzle mounted on the upper end of the downcomer (figure 5: jet nozzle 48 is mounted on the upper end of sleeve 60 + nozzle 50 [sleeve 60 + nozzle 50 read together is considered a reading on a downcomer]).
Yang teaches 12means, 112f claim interpretation: longitudinal baffles (figure 1: baffle plates 8), disposed in the lower end of the hollow column defined by the downcomer (Zehner is being relied upon for the teaching of downcomer) for 13preventing coalescence of bubbles and keeping bubble size small to prevent disentrainment of 14gas from the liquid reservoir and increase entrainment of gas in the liquid reservoir (intended use: the preceding claim language is considered intended use of the baffles).
It would have been obvious to one skilled in the art before the effective filing date to modify the jet nozzle and downcomer element of Zehner with the downcomer comprising a gas inlet for receiving 3gas from an external source, a nozzle mounted on the upper end of the downcomer of Kaya in order to better entrain the gas in the liquid (Kaya abstract). It would have been obvious to one skilled in the art before the effective filing date to modify the downcomer element of Zehner with the longitudinal baffles of Yang in order to enhance mixing via “back-mixing effect” (Yang description translation page 3 end of paragraph 7). It would have been obvious to one skilled in the art before the effective filing date to modify the position of the baffles in the internal surface of the downcomer element of modified Zehner to be adjacent to the open lower end thereof in order to prevent bubble coalescence, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 6, modified Zehner teaches t1he confined plunging liquid jet reactor (figure 1: immersion jet nozzle 7 reads on plunging liquid jet reactor) according to claim 5, wherein Yang further teaches said means 2for preventing coalescence of bubbles and keeping bubble size small comprises longitudinally 3extending baffles (figure 1: baffle plates 8 reads on baffles [for preventing coalescence of bubbles … is considered intended use]) mounted in the lower end of said downcomer (Zehner figure 1: element 2), the baffles projecting radially 4inward (Yang figure 1: baffle plates 8 project radially inward from whichever internal surface they are attached to) into the hollow column defined by the downcomer (Zehner figure 1: element 2) adjacent the open lower end 5thereof. 

Claims 2 – 4 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zehner et al. (European Patent No. EP0000902 A1 hereinafter Zehner) in view of Kaya (U.S. Patent No. 9,095,826 B2 hereinafter Kaya) in further view of Yang et al. (Chinese Patent No. 106076211A hereinafter Yang) and Hu et al. (Chinese Patent No. 105521720A hereinafter Hu).

Regarding Claim 2, Zehner teaches the confined plunging liquid jet reactor (figure 1: immersion jet nozzle 7 reads on plunging liquid jet reactor) according to claim 1.
Zehner is silent on a 2sieve extending transversely across the hollow column defined by the downcomer below said 3nozzle and above said baffles, the sieve further preventing coalescence of bubbles and 4keeping bubble size small to prevent disentrainment of gas from the liquid reservoir and 5increase entrainment of gas in the liquid reservoir.
Hu teaches a 2sieve extending transversely (figure 1: porous barrier 6) across the hollow column defined by the downcomer below said 3nozzle and above said baffles (Zehner is relied upon for the teaching of downcomer and nozzle and Yang is relied upon for the teaching of baffles), the sieve further preventing coalescence of bubbles and 4keeping bubble size small to prevent disentrainment of gas from 
Zehner and Hu are analogous in the field of mixing gas and liquids with nozzles in the technical space of bubble generating technology. It would have been obvious to one skilled in the art before the effective filing date to modify the downcomer element of Zehner with the porous barrier of Hu in order to ensure the liquid flowing through the downcomer is evenly distributed across the cross sectional area to enhance mixing of liquid and gas. It would have been obvious to one skilled in the art before the effective filing date to modify the porous barrier’s position so it is below the nozzle and above the baffles in order to evenly distribute the gas – liquid mixture across the cross sectional area of the downcomer before the mixture reaches the baffles for further mixing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 3, Zehner teaches a confined plunging liquid jet reactor with modified downcomer (figure 1: immersion jet nozzle 7 and element 2 read on plunging liquid jet reactor with modified downcomer), comprising: a downcomer having an upper end, an open lower end, the downcomer defining a hollow column (figure 1: element 2 has an upper end, an open lower end, and defines a hollow column); 46a nozzle being adapted for 7receiving a pressurized liquid from an external source and configured to generate a liquid jet 8downward in the hollow column (figure 1: nozzle 7 faces downward into element 2 and receives pressurized liquid from external liquid circulation pipe 4), and 9a receiving tank adapted for holding a liquid reservoir having a surface (figure 1: reactor vessel 1 has a holds a liquid reservoir with a surface), the open lower 10end of the downcomer being positioned in the liquid reservoir with the surface rising in the 11column to a level below the nozzle (figure 1: open end of element 2 is immersed in the liquid reservoir and the liquid reservoir surfaces reaches just below nozzle 7) such that the jet of pressurized liquid creates turbulence 12and bubbles of gas in the liquid reservoir 
Zehner is silent on a downcomer comprising a gas inlet for receiving 3gas from an external source, a nozzle mounted on the upper end of the downcomer; a porous screen extending transversely across the hollow column defined by the 5downcomer, the porous screen being below the nozzle; the porous screen preventing coalescence of 14bubbles and keeping bubble size small to prevent disentrainment of gas from the liquid 15reservoir and increase entrainment of gas in the liquid reservoir.
Kaya teaches a downcomer comprising a gas inlet for receiving 3gas from an external source (figure 5: sleeve 60 + nozzle 50 has an external gas inlet via air inlet 63), a nozzle mounted on the upper end of the downcomer (figure 5: jet nozzle 48 is mounted on the upper end of sleeve 60 + nozzle 50 [sleeve 60 + nozzle 50 read together is considered a reading on a downcomer]).
Hu teaches a porous screen extending transversely (figure 1: porous barrier 6) across the hollow column defined by the 5downcomer, the porous screen being below the nozzle (Zehner is relied upon for the teaching of downcomer and nozzle); the porous screen preventing coalescence of 14bubbles and keeping bubble size small to prevent disentrainment of gas from the liquid 15reservoir and increase entrainment of gas in the liquid reservoir (intended use: the preceding claim language is considered intended use of the porous screen).
It would have been obvious to one skilled in the art before the effective filing date to modify the jet nozzle and downcomer element of Zehner with the downcomer comprising a gas inlet for receiving 3gas from an external source, a nozzle mounted on the upper end of the downcomer of Kaya in order to better entrain the gas in the liquid (Kaya abstract). It would have been obvious to one skilled in the art before the effective filing date to modify the downcomer element of Zehner with the porous barrier of Hu in order to ensure the liquid flowing through the downcomer is evenly distributed across the cross  only routine skill in the art. In re Japikse, 86 USPQ 70.

1Regarding Claim 4, modified Zehner teaches the confined plunging liquid jet reactor (figure 1: immersion jet nozzle 7 reads on plunging liquid jet reactor) as recited in claim 3, wherein Hu further teaches the porous screen (figure 1: porous barrier 6).
Modified Zehner is silent on wherein the porous screen has pores with diameters between 0.25 inches and 1.0 inches. 
It would have been obvious to one skilled in the art before the effective filing date to modify the size of the pores of the porous screen of modified Zehner with diameters between 0.25 inches and 1.0 inches in order to optimize bubble size between that range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 
Regarding Claim 7, Zehner teaches the confined plunging liquid jet reactor (figure 1: immersion jet nozzle 7 reads on plunging liquid jet reactor) according to claim 5.
Zehner is silent on wherein said means for preventing coalescence of bubbles and keeping bubble size small comprises a sieve 3extending transversely across the hollow column defined by the downcomer.  

It would have been obvious to one skilled in the art before the effective filing date to modify the downcomer element of Zehner with the porous barrier of Hu in order to ensure the liquid flowing through the downcomer is evenly distributed across the cross sectional area to enhance mixing of liquid and gas.

Regarding Claim 8, modified Zehner teaches t1he confined plunging liquid jet reactor (figure 1: immersion jet nozzle 7 reads on plunging liquid jet reactor) according to claim 7, wherein Hu further teaches said sieve 2has pores (figure 1: porous barrier 6).
Modified Zehner is silent on said sieve has pores with diameters between 0.25 inches and 1.0 inches.  
It would have been obvious to one skilled in the art before the effective filing date to modify the size of the pores of the porous screen of modified Zehner with diameters between 0.25 inches and 1.0 inches in order to optimize bubble size between that range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 9, modified Zehner teaches the confined plunging liquid jet reactor (figure 1: immersion jet nozzle 7 reads on plunging liquid jet reactor) according to claim 5, wherein Yang further teaches said means 2for preventing coalescence of bubbles and keeping bubble size small (intended use: the preceding claim language beginning with “for” is considered intended use) comprises: 3longitudinally extending baffles (figure 1: baffle plates 8) mounted in the lower end of said downcomer (see claim 5 
Zehner is silent on 6a sieve extending transversely across the hollow column defined by the downcomer above the baffles.
Hu teaches a sieve extending transversely across (figure 1: porous barrier 6) the hollow column defined by the downcomer (Yang is relied upon for the teaching of baffles).
It would have been obvious to one skilled in the art before the effective filing date to modify the downcomer element of modified Zehner with the porous barrier of Hu in order to ensure the liquid flowing through the downcomer is evenly distributed across the cross sectional area to enhance mixing of liquid and gas. It would have been obvious to one skilled in the art before the effective filing date to modify the porous barrier’s position so it is above the baffles in order to evenly distribute the gas – liquid mixture across the cross sectional area of the downcomer before the mixture reaches the baffles for further mixing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774